Per Curiam.

Appeal by the State from a judgment of the Court of Claims which awarded damages for the appropriation of lands for highway purposes. We are unable to agree with appellant’s contention that claimants’ expert’s opinion evidence was unsupported by relevant proof of comparable sales properly adjusted and we find, upon the entire record, sufficient substantiation of the trial court’s determination, except that its finding of consequential damage was in an amount greater than that to which either expert testified and to the extent of the excess is not otherwise supported by the proof; and, in consequence, must be modified. (Matter of City of New York [A. & W. Realty Corp.], 1 N Y 2d 428, 432-433; Reynolds v. State of New York, 25 A D 2d 466, affd. 19 N Y 2d 654; Dauernheim, Inc. v. State of New York, 29 A D 2d 594.) Judgment modified, on the law and the facts, so as to reduce the award to $27,300 and appropriate interest and, as so modified, affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum Per Curiam.